DETAILED ACTION
The following Office action concerns Patent Application Number 17/270,668.  Claims 1, 3-13, 16, 23-29 are pending in the application.  Claims 4-9, 12-13, 27-29 have been withdrawn from consideration as being drawn to non-elected inventions.
The document entitled “List of References Cited by Applicant,” submitted February 23, 2021, has not been considered as an Information Disclosure Statement, because the document does not satisfy the requirements for an Information Disclosure Statement (IDS).  Each page of an IDS must include a heading that clearly indicates that the list is an information disclosure statement. See 37 C.F.R. 1.98(a).  The document “List of References Cited by Applicant” does not include a heading indicating that the list is an Information Disclosure Statement.
Election/Restrictions
A restriction requirement was sent to the Applicant on November 4, 2021.  The Applicant was required to elect among several groups of inventions.  The Applicant responded to the restriction requirement on December 28, 2021 and elected Group I, claims 1, 3, 10, 11, 16 and 23-26 without traverse. 
Accordingly, claims 4-9, 12-13, 27-29 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to non-elected inventions.
Claim Rejections - 35 USC § 112
The following is a quotation of the appropriate paragraphs of 35 U.S.C. § 112 that form the basis for the rejections under this section made in this Office action:
(b) CONCLUSION.-The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1, 3, 10, 11, 16 and 23-26 are rejected under 35 U.S.C. § 112(b) because the term “in an amount of not less than 85% by mass” is indefinite.  It is unclear which component is present in the recited amount and it is unclear if the mass % is based upon the entire dispersion or the dispersant B.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



s 1, 3, 10, 11, 16 and 23-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Shingai et al (US 10,427,251) in view of Kauffman et al (US 2016/0289477).
Shingai et al teaches a water-based fine particle dispersion comprising silver particles, dispersant and solvent (abstract; col. 3, lines 57-65).  The dispersant includes DISPERBYK-2015 (col. 9, lines 13-23).  DISPERBYK-2015 is admitted by the applicant to include monomers derived from styrene, methacrylic-maleic acid, and alkoxy polyalkylene glycol methacrylate, in the claimed amounts (Spec., par. 25-26).  DISPERBYK-2015 is admitted by the applicant to have an acid value of 24 mgKOH/g and a molecular weight of 4500 (Spec., par. 71).  The amount of dispersant in the ink is 0.5-20 % by weight (col. 9, lines 45-51).  
The silver particles have an average size of 2-100 nm (col. 6, lines 23-29).  The solvent includes water and organic solvents (col. 4, lines 32-40).  The fine particle dispersion is a printing ink (col. 15, lines 31-39; col. 9, lines 45-50).
Shingai et al does not teach the amount of silver particles in the ink.
However, Kauffman et al teaches a silver nanoparticle ink for screen printing comprising more than 30 % by weight and less than 60 % by weight silver nanoparticles (abstract; par. 73-74 and 85).  Using an amount of silver nanoparticles of 50 % by 
Shingai et al teaches a silver ink that is applied by screen printing (col. 15, line 34).  Shingai et al does not teach the amount of silver particles in the ink for screen printing.  Kauffman et al teaches a silver ink for screen printing comprising 30-60 % by weight silver nanoparticles (par. 73-74, 85).  A person of ordinary skill in the art would have been motivated to combine the amount of silver nanoparticles of Kauffman et al with the ink composition of Shingai et al in order to obtain a silver ink suitable for screen printing.
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        January 20, 2022